Exhibit 10.1

 

 

[b1.jpg]

 

 

August 23, 2016

 

Matthew T. Shafer

Allaire Country Club Estates

173 Tennis Court

Wall Township, NJ 07719

 

Dear Matthew:

 

Ocean Power Technologies, Inc. (“OPT” or the “Company”) is very pleased to offer
you a position as a full-time employee with the Company under the terms
contained in this employment letter and the Attachment hereto.

 

OPT hereby offers to you the position of Chief Financial Officer (“CFO”), Vice
President – Finance, and Treasurer, reporting to the Company’s President and
Chief Executive Officer (“CEO”), subject to the satisfactory completion of
background checks. As such, your duties and responsibilities will be those
duties and responsibilities consistent with similar positions in a publicly
traded company in the United States, and as may be assigned by me as the
Company’s CEO or by the Audit Committee of the Company’s Board of Directors. In
addition to the foregoing, your duties and responsibilities will also include,
but shall not be limited to, your management of the OPT finance department.

 

OPT may alter your position and your duties and responsibilities as deemed
appropriate by the Company in the future. In addition, you will have the
following responsibilities: (i) to devote attention, labor, skill and energy to
the business of the Company; (ii) to diligently and to the best of your ability
perform all duties incident to your employment as described in this letter; and
(iii) to use your best efforts to promote the interests, goodwill and welfare of
the Company.

 

Compensation for your services, subject to the terms of this letter, shall be a
base salary of $220,000 per annum, to be paid semi-monthly in accordance with
OPT’s standard payroll practices, for as long as you are employed by the Company
or until a change is made by OPT to your salary. Payments to you will be less
all amounts required to be withheld by federal, state and all other applicable
income tax laws, regulations and rulings. You will receive reviews of your job
performance in accordance with OPT’s policies. Adjustments to your compensation,
if any, will generally be considered on an annual basis and will generally occur
(but are not required to occur) in May or June of each year. In addition, you
will be eligible for consideration of an annual target bonus award of 35% of
your base salary based upon your performance and that of the Company. In
addition, subject to approval by the Company’s Board of Directors following the
Company’s planned meeting of stockholders in the fall of 2016, you will be
considered for an award of the Company’s common stock targeted to equate to 50%
of your base salary to vest, if at all, over the next three years (using the
start date of your employment with the Company) but based on your attaining
certain performance goals to be agreed upon by the Company’s CEO.

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 2 of 9

 

 

In addition to the foregoing compensation, during your employment with the
Company you will be entitled to participate in all employee benefit plans and
programs now or in the future maintained by the Company, so long as you meet any
applicable eligibility requirements. You will also receive vacation time to be
accrued in accordance with the Company’s policies, which total amount shall be
three weeks of annual paid vacation. Under OPT’s current policy, after every
four week until a maximum of four weeks’ vacation is earned. Consistent with the
Company’s existing policies, you will be permitted to use up to five paid sick
days each year and you will receive ten holidays with pay each year.

 

If you accept this offer, the start date of your employment with the Company
will be Wednesday, September 7, 2016. You will be expected to work at the
Company’s office in Pennington, New Jersey, or at other locations as may be
directed by the Company’s CEO, during OPT’s normal business hours, as well as
any additional hours needed in order to complete your duties, responsibilities
and assigned tasks. In light of the location of your current residence in the
State of New Jersey, OPT is not offering you any relocation costs.

 

After you have completed six months of service to the Company, in the event you
terminate your employment with the Company for “Good Reason,” as defined below,
or if the Company should terminate your employment other than (i) for “Cause,”
as defined below, or (ii) because you cannot perform your services as result of
physical or mental incapacitation, you will be eligible to receive six months of
your base salary as a severance payment, and you will be eligible to receive
medical and dental benefits under the Company’s medical and dental plans then in
effect. Any severance payment including the benefits described above will be
paid by the Company as salary continuation in accordance with its regular
payroll practices, and will be conditioned upon the execution and non-revocation
by you of a severance agreement and general release provided by the Company in
which you will release any and all claims you may have against the Company and
its affiliates (to the extent permitted by applicable law).

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 3 of 9

 

 

“Cause” as used in this employment letter shall mean a termination of your
employment by the Company because you have done any of the following: (a)
materially breached or materially failed to perform your duties and
responsibilities as set forth in this employment agreement or its Attachment or
under applicable law; (b) failed to follow a lawful and reasonable directive of
the Company’s CEO or the Company’s Board of Directors; (c) failed to follow the
Company’s policies and procedures in effect from time to time; (d) committed an
act of dishonesty in the performance of your duties and responsibilities or
engaged in willful misconduct detrimental to the business of the Company; (e)
been indicted on felony charges; (f) been convicted of misdemeanor charges
involving any crime of moral turpitude; (g) breached in any material respect or
failed to perform in any material respect your obligations and duties in any
agreement between you and the Company; or (h) violated your restrictive
covenants with the Company including, without limit, your non-compete,
non-solicit, non-hire, confidentiality obligations, and intellectual property
transfer obligations regarding the ownership of intellectual property created or
developed, in whole or in part, by you while an employee of the Company as set
forth in the Attachment to this employment letter. “Good Reason” as used in this
employment letter shall mean a material diminution of your duties and
responsibilities or a material change in the position to which you report. A
termination by you for Good Reason can only occur if (i) within sixty (60) days
after the initial occurrence of the condition giving rise to Good Reason you
have given a written notice of such to the Company, (ii) the Company has not
cured the condition within thirty (30) days after receipt of such notice, and
(iii) you actually cease employment within thirty (30) days after the period set
forth in clause (ii) above.

 

By accepting this offer, you recognize and acknowledge that you may have access
to certain ideas, processes, strategies, trade secrets, methods of operation or
other non-public information (whether or not that non-public information is
material), or involving the business, technology, operations, financial
condition or services of OPT or any of its subsidiaries, or any and all other
similar information all of which is collectively referred to in this employment
letter as “Confidential Information” of OPT, and you further recognize and
acknowledge that that all such Confidential Information constitutes valuable,
special and unique property of OPT. You agree that you will not, without the
prior written consent of OPT, disclose or authorize or permit anyone under your
direction to disclose to anyone not properly entitled thereto any such
Confidential Information. Accordingly, as part of your acceptance of this offer,
you agree to execute and to be bound by that certain Proprietary Information,
Restrictive Covenant and Inventions Agreement (the “Agreement”) attached hereto
and incorporate herein. By accepting this offer, you further represent that you
are not bound by any employment contract, restrictive covenant or other
restriction preventing you from entering into employment with OPT and carrying
out your responsibilities to the Company or which in any way otherwise
interferes with or is in conflict with such employment.

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 4 of 9

 

 

This employment letter and the Attachment shall not be construed as an
agreement, either express or implied, to employ you for any stated term and
shall in no way alter OPT’s policy of employment at-will under which both you
and OPT remain free to terminate the employment relationship at any time, with
or without notice, and with or without Cause (as defined above). This letter and
the Agreement constitute the entire offer to you by the Company and, if you
accept, they shall constitute the entire agreement between you and the Company
and shall be governed by the laws of the State of New Jersey. If you agree to
the terms of this offer, please sign and date below, as well as on the Agreement
and return a copy to me by email message and then mail the originals to the
Company to my attention.

 

This offer is valid through 5:00 pm (EDT), Tuesday, August 23, 2016.

 

Should you have any questions concerning this offer, or any other question about
the Company and this position, please contact me by telephone as soon as
possible. I look forward to hearing from you.

 

Sincerely,

 

 

George H. Kirby

OPT President and CEO

 

I have read and understand this employment letter and the Attachment hereto. The
foregoing correctly sets forth the terms of my employment with OPT.

 

 

_______/s/ Matthew T. Shafer____          DATE: ____August 23, 2016_____

 

Matthew T. Shafer

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 5 of 9

 

 

ATTACHMENT

 

Ocean Power Technologies, Inc.

 

PROPRIETARY INFORMATION, RESTRICTIVE COVENANT AND

INVENTIONS AGREEMENT

 

As an employee of OCEAN POWER TECHNOLOGIES, INC., or any of its subsidiaries or
affiliates (together, the “Company”), and as a condition of my employment by the
Company and in consideration of the compensation now and hereafter paid to me, I
agree to the following:

 

1.     MAINTAINING CONFIDENTIAL INFORMATION

 

(a) Company Information - I agree at all times during the term of my employment
and thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation,
without the written authorization of the Board of Directors of the Company, any
trade secrets, confidential knowledge, data or other proprietary information of
the Company. By way of illustration and not limitation, such Company information
shall include information relating to products, processes, know-how, designs,
formulas, methods, samples, media and/or cell lines, developmental or
experimental work, improvements, discoveries, plans for research, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers, and information
regarding the skills and compensation of other employees of the Company.

 

(b) Former Employer Information - I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, if any, and
that I will not bring onto the premises of the Company any unpublished documents
or any property belonging to my former or concurrent employers or companies
unless previously and specifically consented to in writing by said employers or
companies.

 

(c) Third Party Information - I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, both during the
term of my employment and thereafter, a duty to hold all such confidential and
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except in a manner that is consistent with the
Company’s agreement with the third party) or use it for the benefit of anyone
other than the Company or such third party (consistent with the Company’s
agreement with the third party), unless expressly authorized to act otherwise by
an officer of the Company.

 

 

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 6 of 9

 

 

2.

ASSIGNMENT OF INVENTIONS AND ORIGINAL WORKS

 

(a) Inventions and Original Works Assigned to the Company - I agree that I will
make prompt written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company all my right,
title and interest in and to any ideas, inventions, original works or
authorship, developments, improvements or trade secrets which I may solely or
jointly conceive or reduce to practice, or cause to be conceived or reduced to
practice, during the period of my employment with the Company.

 

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United Stations Copyright Act (17 U.S.C., Section 101).

 

(b) Inventions and Original Works Assigned to the United States - I hereby
assign to the United States government all my right, title and interest in and
to any and all inventions, original works of authorship, developments,
improvements or trade secrets whenever full title to same is required to be in
the United States by a contract between the Company and the United States or any
of its agencies.

 

(c) Obtaining Letters Patent, Copyright Registrations and Other Protections - I
will assist the Company in every proper way to obtain and enforce United States
and foreign proprietary rights relating to any and all inventions, original
works of authorship, developments, improvements or trade secrets of the Company
in any and all countries. To that end I will execute, verify and deliver such
documents and perform such other acts (including appearing as a witness) that
the Company may reasonable request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such proprietary rights and the
assignment thereof. In addition, I will execute, verify and deliver assignments
of such proprietary rights to the Company or its designee. My obligation to
assist the Company with respect to proprietary rights in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by me. I hereby waive and quitclaim to the Company any and all claims
of any nature whatsoever which I now or may hereafter have for infringement of
any proprietary rights assigned to the Company.

 

 

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 7 of 9

 

 

(d) Obligation to Keep the Company Informed - In addition to my obligations
under paragraph 2(a) above, during the period of my employment I will promptly
disclose to the Company fully and in writing all patent applications filed by me
or on my behalf. I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all proprietary information developed by me and all
inventions made by me during the period of my employment by the Company, which
records shall be available to and remain the sole property of the Company at all
times.

 

3.

NON-COMPETITION

 

I agree that, during my employment with the Company and for a period of one (1)
year after termination of my employment with the Company, I will not, without
the Company’s expressed written consent, engage in any consulting, employment or
business that is directly or indirectly competitive with the Company or assist
others in any business that is competitive with the Company. A company shall be
considered “competitive” with the Company if such company engages in any line of
business in competition with the energy generation technology services and/or
products with which I was, directly or indirectly, engaged while an employee of
the Company.

 

4.

NON-SOLICITATION/NON-INTERFERENCE

 

(a) Employees and Independent Contractors - During my employment and for a
period of one (1) year after termination of my employment with the Company, I
will not recruit, solicit, or hire, or assist others in recruiting, soliciting
or hiring, any past or present employee, director, contractor or other business
associate (collectively each a “Business Relation”) or otherwise induce any
Business Relation to terminate or cease his/her employment or other business
relationship with the Company. The term Business Relation shall include those
individuals or entities who were employed, engaged or associated with the
Company during my employment or, if after the termination of my employment,
within the twelve (12) month period prior to the termination of my employment.

 

(b) Clients, Customers and Business Contacts - During my employment and for the
period of one (1) year after termination of my employment with the Company, I
will not solicit, divert, or take away, or attempt to solicit, divert or take
away the business or patronage of any of the clients, customers, business
contacts or accounts of the Company which were contacted, solicited or served by
me at any time during my employment with the Company or regarding which I had
access to substantive confidential information.

 

5.

NO CONFLICTING OBLIGATIONS

 

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement or obligation
of mine relating to any time prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

 

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 8 of 9

 

 

6.

RETURN OF COMPANY PROPERTY

 

When I leave the employ of the Company or upon any request from the Company, I
will deliver to the Company (and will not keep in my possession, recreate or
deliver to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, together with all
copies thereof (in whatever medium recorded) belonging to the Company, its
successors or assigns whether kept at the Company, home or elsewhere. I further
agree that all Company property, including disks and other storage media and
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

 

7.

NOTIFICATION OF NEW EMPLOYER

 

In the event that I leave the employ of the Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement.

 

8.

LEGAL AND EQUITABLE REMEDIES

Because my services are personal and unique and because I may have access to and
become acquainted with the proprietary information of the Company, the Company
shall have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

 

9.

GENERAL PROVISIONS

 

(a) Not an Employment Contract - I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of my employment
by the Company, nor shall it interfere in any way with my right or the Company’s
right to terminate my employment at any time, with or without cause.

 

(b) Governing Law; Consent to Personal Jurisdiction - This Agreement will be
governed by and construed according to the laws of the State of New Jersey,
excluding conflicts of laws principles. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in New Jersey for
any lawsuit filed there against me by the Company arising from or relating to
this Agreement.

 

(c) Entire Agreement - This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and me relating to the
subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements relating to its subject matter. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by both the Company
and me. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 

 
 

--------------------------------------------------------------------------------

 

 

Matthew T. Shafer

August 23, 2016

Page 9 of 9

 

 

(d) Severability - If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

(e) Successors and Assigns - This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

 

(f) Survival - The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest of other assignee.

 

(g) Waiver - No waiver by the Company of any breach of this Agreement shall be
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

 

(h) Notice - Any notices required or permitted hereunder hall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery, or sent by certified or registered mail, postage prepaid, three (3)
days after the date of mailing.

 

This Agreement shall be effective as of the first day of my employment with the
Company, namely:      September 7     , 2016.

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

 

Dated: __August 23___________, 2016_

 

/s/ Matthew T. Shafer          

 

 

Signature

 

 

 

 

 

Matthew T. Shafer 

 

 

Printed Name of Employee 

 

 

 

1590 Reed Road

Pennington, NJ 08534 USA

Tel: 609-730-0400 - Fax: 609-730-0404

 